





Purchasing Contract

Party A: (Supplier) Heilongjiang Jianye New Energy Clean Fuel Marketing Co., Ltd

Party B: (Receiver) Maoming Gangan Petrochemical Co., Ltd




 With the principle of equity and honesy, the two parties entered into the
contract according to the contract law of People’s Republic of China and
ralevant terms.

I.

Name of the product and plant, quantity, amount, delivery time (Note: Payment
will be settled by the actual delivery amount):

Name of the product

Specification

Quantity

Price

(RMB)

Delivery Add

Total amount

Delivery time

Vehicle Ethanol Fuel

93#

2800

6400

Receiver’s Shuidong Oil Depot

17920000

Before Oct 30, 2009

Total amount in writing

Seventeen Million Nine Hundred and Twenty Thousand (The price are all before the
tax)

17920000

II.

Delivery time and address: Receiver’s Shuidong Oil Depot.

III.

Means of Transportation: Receiver’s duty

IV.

Quality of the goods: According to the national standards

V.

Receipt: Supplier will issue the receipt to the receiver within a month after
supplier got the payment.

VI.

Package: In bulk

VII.

Inspection standard and inspection method: Inspect based on the national
standards.

VIII.

Payment: Within 3 days after receive the goods

IX.

term of validity: From Oct 5 2009 to Oct 30

X.

Breach and dispute settlement: after the contract entered into effect, any party
should not cancel or change the contract on the own will. If any dispute exists,
should be negociated first, and then be suited to court according to the
contract law.

XI.

Others: Two copies of the contract, either party holds one. The contract will
come into effect after sealed. The copy version will have the same legal effect.




Supplier: Heilongjiang Jianye New Energy Clean Fuel Marketing Co., Ltd

Seal:

Representative:

Address: No. 68, Hegu Sreet, Daoli District, Harbin

Tel: 0451-82658227

Bank:

Account No.:

Postal Code:




Receiver: Maoming Gangan Petrochemical Co., Ltd

Seal:

Representative:

Address: Fl 7, No. 8, Wenguanger Street, Guanghua South Road, Maoming

Tel: 0668-2830858











--------------------------------------------------------------------------------







Bank: Guangdong Development Bank Maoming Branch Zhaoyang subbranch

Account No.:124202518010000793

Postal Code:525000




It was signed on Oct 5, 2009 in Maoming












